internal_revenue_service number release date index number ---------------------------------------- -------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-137021-07 date february dear ---------------------------------- legend grantor_trust -------------------- ------------------------------------------------ ------------------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------ ---------------------------- ------------------ ------- ----------------------------------------------------- date1 spouse a state court --------------------------------------------------------------------------------- dear ---------------------- this is in response to your request for a private_letter_ruling regarding a proposed reformation of the above captioned trust the facts submitted indicate that on date1 after date grantor a resident of state executed trust an inter_vivos irrevocable_trust grantor’s spouse spouse is designated as the initial trustee of the trust and is currently serving as trustee under the terms of the trust agreement immediately on execution of the trust agreement the trust is divided into two separate trusts the exempt trust and the non-exempt trust the non-exempt trust is to be funded with the first dollar_figure transferred to the trust as the initial contribution the exempt trust is to be funded with a pecuniary amount equal to the lesser_of the balance of the initial contribution allocated plr-137021-07 to the non-exempt trust or the remaining gst_exemption available to grantor and his spouse under sec_2631 of the internal_revenue_code agreement until the triggering event defined in section a of article iv of the trust the trustee may distribute all part or none of the trust income and principal in the trustee’s discretion to any of grantor’s descendants for the health education maintenance or support of the distributee regarding the exempt trust under article iii paragraph a of the trust section a of article iv provides that on the occurrence of the triggering event defined as the earlier of the date on which the exempt trust is no longer treated as a grantor_trust under sec_671 et seq of the internal_revenue_code or the date the trustee elects the exempt trust is to be administered as follows until the earlier of grantor’s death or the death of spouse the trustee is to distribute to spouse as much or all of the income and or principal of the trust as the trustee determines from time to time in their sole discretion any such distribution shall require the consent of an adverse_party as that term is defined in sec_672 of the internal_revenue_code upon the earlier to occur of the grantor’s death or the death of spouse the trustee is to distribute to any one or more of grantor’s descendants such part or all of the trust corpus as spouse may appoint by will the balance of the trust corpus is to be divided into as many equal shares as there are children of grantor then living counting and treating as a then living child the then living issue of a child who is then deceased these shares are to be held in further trust for the benefit of the beneficiaries pursuant to the terms of article v of the trust regarding the non-exempt trust under article iii paragraph b of the trust agreement until the triggering event defined in section b of article iv of the trust the trustee may distribute all part or none of the trust income and principal in the trustee’s discretion to any of grantor’s children for the health education maintenance or support of the distributee section b of article iv provides that on the occurrence of the triggering event defined as the earlier of the date on which the non-exempt trust is no longer treated as a grantor_trust under sec_671 et seq of the internal_revenue_code or the date the trustee elects the non-exempt trust is to be administered as follows the trustee is to divide the non-exempt trust into equal shares one share for each living child of the grantor and one share per stirpes for the then living issue of a child then deceased these shares are to be administered under article vi of the trust instrument article vi provides that after the separate shares have been established as provided in section b of article iv each respective share is to be distributed outright among the beneficiaries under section l of article x the grantor acknowledges that he will be treated as the owner of the trust estate of the trust under sec_671 et seq of the code and as plr-137021-07 a consequence will be required to include the trust income etc in determining his individual income_tax_liability the provision further provides that the trustee is prohibited from reimbursing the grantor for any such income_tax and the grantor expressly waives any right he may have to receive a reimbursement the trustee proposes to petition court seeking a judgment modifying section l of article x under the proposed modification the trustee is authorized but not directed subject_to the approval of the reimbursement committee and the approval of at least one child beneficiary of majority age who qualifies as a sec_672 adverse_party to pay to the grantor or the grantor’s legal_representative those amounts sufficient to satisfy the grantor’s federal state or local income_tax_liability actually incurred by the grantor attributable to the pass through of the trust’s taxable_income the initial member of the reimbursement committee will be a it is represented that a is neither an employee of grantor nor an employee of a corporation whose stock is owned by the grantor or trust exempt trust or non-exempt trust or whose executives include grantor nor a relative of the grantor listed in sec_672 spouse if she is then living otherwise grantor’s living children by majority vote or if there are no then living children of grantor then grantor’s living issue by majority vote may remove any persons then serving on the reimbursement committee and or appoint additional persons at any time with or without cause however no one related or subordinate to the grantor within the meaning of sec_672 can be appointed to the reimbursement committee you have requested the following rulings any income taxes that the grantor is actually reimbursed will not cause the value of the trust’s assets to be included in grantor’s gross_estate the modification of trust as proposed will not affect the inclusion_ratio of the exempt trust for gst tax purposes the members of the reimbursement committee and the child beneficiary will not be considered a_related_or_subordinate_party within the meaning of sec_672 of the code the reformation alone will not result in the assets being included in the grantor’s gross_estate the inclusion of the reimbursement clause and the trust reformation action will not affect grantor_trust status pursuant to sec_671 et seq of the code income_tax rulings plr-137021-07 sec_671 provides in part that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing the taxable_income or credits against the tax of an individual sec_672 provides that for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust sec_672 provides that for purposes of subpart e the term nonadverse_party means any person who is not an adverse_party sec_672 provides in part that for purposes of subpart e the term related_or_subordinate_party means any nonadverse_party who is the grantor’s spouse if living with the grantor or any of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive sec_1_672_a_-1 of the income_tax regulations provides that under sec_672 an adverse_party is defined as any person having a substantial_beneficial_interest in a_trust which would be adversely affected by the exercise or nonexercise of a power which he possesses respecting the trust a trustee is not an adverse_party merely because of his interest as trustee a person having a general_power_of_appointment over the trust property is deemed to have a beneficial_interest in the trust an interest is a substantial interest if its value in relation to the total value of the power subject_to the power is not insignificant sec_1_672_a_-1 provides that ordinarily a beneficiary will be an adverse_party but if his right to share in the income or corpus of a_trust is limited to only a part he may be an adverse_party only as to that part thus if a b c and d are equal income beneficiaries of a_trust and the grantor can revoke with a’s consent the grantor is treated as the owner of a portion that represents three-fourths of the trust and items of income deduction and credit attributable to that portion are included in determining the tax of the grantor under the trust’s proposed reimbursement provision the trustee will have the discretion to reimburse the grantor for his income_tax_liability resulting from income of the trust however to exercise that discretion the trustee must secure consent from plr-137021-07 both a consenting child beneficiary and the reimbursement committee under the terms of the provision a consenting child beneficiary must be an adverse_party therefore such a child beneficiary does not meet the definition of a_related_or_subordinate_party under sec_672 accordingly a consenting child beneficiary will not be considered a_related_or_subordinate_party within the meaning of sec_672 we note that this conclusion does not require us to address whether the beneficiary children of the grantor are in fact adverse parties and if they are to what extent ie part or all of the trust because the reimbursement provision requires a child beneficiary be an adverse_party in addition because a’s only relationship to the grantor presumably is that of the grantor’s independent attorney a also does not meet the definition of a_related_or_subordinate_party under sec_672 accordingly the reimbursement committee consisting of a will not be considered a_related_or_subordinate_party within the meaning of sec_672 finally we see nothing in the proposed reimbursement provision that would jeopardize the trust’s status as a grantor_trust assuming it is a grantor_trust revrul_2004_64 in no way indicates that as a result of the reimbursement provision in situation the trust fails to qualify as a grantor_trust in the analysis in situation the trust continues to be treated as a grantor_trust despite the inclusion of the reimbursement provision based on the facts submitted and representations made by the trust we conclude that the reimbursement committee consisting of a and the consenting child beneficiary each will not be considered related or subordinate parties within the meaning of sec_672 in addition the trust reformation action and the inclusion of the reimbursement provision will not affect the status of the trust as a grantor_trust under subpart e grantor are adverse parties within the meaning of sec_672 or whether any additional members of the reimbursement committee would not be considered related or subordinate parties within the meaning of sec_672 in addition we express or imply no opinion on whether the trust does constitute a grantor_trust under subpart e we express or imply no opinion on whether any beneficiary children of the estate_tax rulings sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or for any period that does not in fact end before death the possession or enjoyment of or the right to the income from the property plr-137021-07 sec_20_2036-1 of the estate_tax regulations provides that the use possession right to income or other enjoyment of transferred property is treated as having been retained by the decedent to the extent that the transferred property is to be applied towards the discharge of a legal_obligation of the decedent situation of revrul_2004_64 2004_2_cb_7 considers a situation where a establishes and funds an irrevocable inter_vivos_trust for the benefit of a's descendants the governing instrument requires that the trustee be a person not related or subordinate to a within the meaning of sec_672 of the code under the terms of the trust a retains sufficient powers with respect to the trust so that a is treated as the owner of trust under subpart e the governing instrument of trust provides that if a is treated as the owner of any portion of trust pursuant to the provisions of subpart e for any taxable_year the trustee may in the trustee's discretion distribute to a for the taxable_year income or principal sufficient to satisfy a's personal income_tax_liability attributable to the inclusion of all or part of trust's income in a's taxable_income pursuant to the exercise of the trustee's discretionary power the trustee distributes dollar_figure 5x to a to reimburse a for the dollar_figure 5x income_tax_liability attributable to the trust’s income the revenue_ruling concludes that the dollar_figure 5x paid to a from trust as reimbursement for a's income_tax payment was distributed pursuant to the exercise of the trustee's discretionary authority granted under the terms of the trust instrument accordingly this payment is not a gift by the trust beneficiaries to a in addition assuming there is no understanding express or implied between a and the trustee regarding the trustee's exercise of discretion the trustee's discretion to satisfy a's obligation would not alone cause the inclusion of the trust in a's gross_estate for federal estate_tax purposes this is the case regardless of whether or not the trustee actually reimburses a from trust assets for the amount of income_tax a pays that is attributable to trust's income however such discretion combined with other facts including but not limited to an understanding or pre-existing arrangement between a and the trustee regarding the trustee's exercise of this discretion a power retained by a to remove the trustee and name a as successor trustee or applicable local law subjecting the trust assets to the claims of a's creditors may cause inclusion of trust's assets in a's gross_estate for federal estate_tax purposes in the instant case under the terms of article x section l as proposed the trustee will have the discretion to reimburse the grantor with respect to the income_tax_liability actually incurred by the grantor attributable to trust items for periods after the trust instrument is modified any distribution must be approved by the reimbursement committee which must consist of an individual or individuals who are not related or subordinate to grantor within the meaning of sec_672 of the code accordingly assuming there is no understanding express or implied between the grantor the members of the reimbursement committee and the trustee regarding the trustee's exercise of discretion the trustee's discretion to satisfy grantor's obligation would not plr-137021-07 alone cause the inclusion of the trust in grantor's gross_estate for federal estate_tax purposes however as noted in revrul_2004_64 such discretion combined with other facts including but not limited to an understanding or pre-existing arrangement between grantor and the trustee or member s of the reimbursement committee regarding the trustee's exercise of this discretion or applicable local law subjecting the trust assets to the claims of grantor’s creditors may cause inclusion of trust's assets in grantor’s gross_estate for federal estate_tax purposes sec_2642 provides that the inclusion_ratio is the excess if any of generation-skipping_transfer_tax ruling sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2602 provides that the amount of tax imposed by is the product of the taxable_amount determined under sec_2621 through and the applicable_rate the term applicable_rate is defined in sec_2641 to mean the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer over the applicable_fraction sec_2642 provides that the numerator of the applicable_fraction with respect to a_trust is the amount of the gst_exemption allocated to the trust the denominator of the applicable_fraction is the value of the property transferred to the trust minus certain amounts if any specified in sec_2642 relating to death and estate_taxes and charitable deductions the inclusion_ratio every individual shall be allowed a gst_exemption which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor means the decedent in the case of any property subject_to the tax imposed under chapter and the donor in the case of any property subject_to the tax imposed under chapter sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the act and b i the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in b that was irrevocable on date sec_2652 provides that for purposes of chapter the term transferor sec_2631 as currently in effect provides that for purposes of determining under a of the tax_reform_act_of_1986 act the generation-skipping sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification plr-137021-07 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under a of the act will not cause the trust to lose its exempt status instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer modification of a_trust created after date at a minimum a modification that does not affect the exempt status of a_trust that is not subject_to the gst tax because it was irrevocable on to date should similarly not affect the inclusion_ratio of a_trust created after date in the trust to any beneficiary who occupies a lower generation as defined in than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly we conclude that the modification as proposed will not affect the inclusion_ratio of the exempt trust for gst tax purposes tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition to the caveats noted for the income_tax rulings we are specifically expressing no opinion on the gift_tax consequences of the proposed transaction except as specifically ruled herein we express or imply no opinion on the federal in the instant case the proposed modification does not shift a beneficial_interest no guidance has been issued concerning the gst tax consequences of the the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-137021-07 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures copy for sec_6110 purposes george l masnik chief branch associate chief_counsel passthroughs and special industries
